 

XING State Use (2005) No. 2B2905-051

 





Holder of Land Use
Right Xingguo General Red Navel Orange Preservation Company Limited LOCATION
Mengshan Village in Gaoxing Township LOT NUMBER   CHART NUMBER   LAND TYPE
(PURPOSE OF USE) Industrial land PURCHASE PRICE   TYPE OF USE RIGHT Assignment
TERMINATION DATE November 1, 2055 AREA OF LAND UNDER USE RIGHT 39,171 M²
INCLUDING NET USE AREA 39,171 M² ASSESSED AREA              M²





 

Pursuant to laws and statutes such as the Constitution of the People’s Republic
of China, Land Administration Law of the People’s Republic of China and Urban
Property Administration Law of the People’s Republic of China, in order to
protect the legal rights and interests of the holder of land use right, the
holder’s request for registration regarding the land use right specified hereof
has been reviewed, verified, and therefore approved to register and presented
this certificate.

 

Xingguo County People’s Government (Official Seal)

 

November 15, 2005

 

Xingguo General Red Navel Orange Freshness Preservation Limited (Company Seal)

 

Same as the original document (handwritten text)

 

 

 

